internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom p si plr-111205-98 date date legend corporation company plan trust trustee state exempt trusts date date dear this letter responds to your letter dated date and subsequent correspondence requesting rulings on the income_tax consequences of a_trust established to pay benefits under a plan to participating employees plr-111205-98 facts corporation a holding_company is incorporated in state and is the parent_corporation of company company is the principal subsidiary of corporation and is a regulated_public_utility principally engaged in the production purchase transmission distribution and sale of electricity to customers in northern state it is represented that corporation along with company and other wholly-owned subsidiaries of corporation affiliated companies are corporations under common_control within the meaning of sec_414 of the internal_revenue_code and file a consolidated federal_income_tax return company has for many years maintained plan to provide hospital and medical benefits to certain employees and retired employees of company and other affiliated companies collectively employers and their dependents that participate in plan the plan provides benefits to the dependents of such employees and retired employees as well in accordance with plan company established exempt trusts to fund benefits under plan it is represented that the service under a separate letter has determined that exempt trusts are voluntary_employees'_beneficiary_associations that are exempt from federal_income_tax under sec_501 pursuant to certain provisions in plan employers do not make contributions to exempt trusts to fund retiree benefits under plan for executives former executives or their dependents to provide a source of funds for retiree benefits for executives and former executives of the employers collectively executives company established trust on date between company and trustee the trust agreement was amended on date to the extent affiliated companies have employees who are on an executive payroll contributions would be made to the trust on behalf of such employees by their respective employer according to the language in the trust agreement trust is intended to be an unfunded arrangement and shall not affect the status of plan as an unfunded plan for the purpose of providing certain benefits for a select group of management or highly compensated employees for purposes of title of the employee retirement income security act erisa of the trust agreement provides that the trustee shall establish a separate_account employer fund under the trust for each participating employer whose employees are plan participants in addition the trust agreement provides that at all times during the duration of the trust the portion of principal and income of the trust trust assets that is attributable to each employer fund shall in the event of insolvency of the corresponding employer be subject_to the claims of that employer's general creditors if an employer becomes insolvent trustee shall immediately cease distributions from that employer's fund and shall hold such employer's fund for the benefit of that employer's general creditors trustee shall if ordered by a court of competent jurisdiction distribute the assets of the employer fund as such court may direct to pay the claims of creditors without regard to the amount of other assets of such employer plr-111205-98 available to pay such claims the trust agreement provides that an employer is insolvent if it is unable to pay its debts as they become due or if it is subject_to a pending proceeding as a debtor under the federal bankruptcy code the board_of directors and the chief_executive_officer of each employer has the duty to inform trustee in writing if the employer becomes insolvent if a person claiming to be a creditor of an employer alleges in writing to trustee that the employer has become insolvent trustee shall determine whether the employer is insolvent and pending the determination shall discontinue payment of benefits to plan participants and their beneficiaries unless trustee has actual knowledge of an employer’s insolvency or has received notice from an employer or person claiming to be a creditor alleging that an employer is insolvent trustee has no duty to inquire whether an employer is insolvent trustee may rely on evidence concerning an employer’s solvency as may be furnished to trustee and that provides trustee with a reasonable basis for making a determination concerning the employer’s solvency the trust agreement provides that if trustee discontinues the payment of benefits from the trust and subsequently resumes such payments the first payment following such discontinuance shall include the aggregate amount of all payments due to plan participants or their beneficiaries under the terms of the plan for the period of such discontinuance less the aggregate amount of any payments made to plan participants or their beneficiaries by the employers in lieu of the payments provided for hereunder during any such period of discontinuance the trust agreement provides that benefits payable to the executives and their dependents may not be anticipated assigned either at law or in equity alienated pledged encumbered or subjected to attachment garnishment levy execution or other legal or equitable process also the executives and their dependents have no preferred claim on or any beneficial_ownership interest in any trust assets and all rights created under the plan in the trust shall be nothing more than unsecured contractual rights against the employers sec_1 of the trust agreement provides that the trust is revocable but shall become irrevocable following the issuance of favorable rulings from the service the following rulings have been requested trust will be classified as a_trust under sec_301_7701-4 of the procedure and administration regulations trust is a grantor_trust under sec_677 trust is not a welfare_benefit_fund under sec_419 and plr-111205-98 the deposit of assets in trust is not a transfer of property to the executives or their dependents for purposes of sec_83 or a transfer to a nonexempt employees’ trust under sec_402 ruling_request sec_1 and law and analysis sec_301_7701-4 provides that generally an arrangement will be treated as a_trust if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit sec_671 provides that if the grantor or another person is treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account in computing the taxable_income or credits against the tax of an individual sec_677 provides that the grantor is treated as the owner of any portion of a_trust whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed or accumulated for future distribution to the grantor sec_1_677_a_-1 of the income_tax regulations provides that under sec_677 a grantor is treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor the terms of the trust provide that the assets will be transferred to a trustee who will have responsibility for the management protection conservation and investment of the assets neither executives nor their dependents share in this responsibility accordingly the trust will be classified as a_trust for federal tax purposes under sec_301_7701-4 plr-111205-98 the purpose of the trust is to provide benefits to executives of employers however if an employer becomes insolvent the trustee has an obligation to cease payments from the employer’s fund and hold the employer’s fund for the benefit of the general creditors of the insolvent employer in the present case employers are grantors of the trust because they contribute funds to the trust because the principal and income of the trust may be applied to discharge legal obligations of each employer each employer will be treated as an owner of the trust under sec_677 and sec_1_677_a_-1 as owners of the trust each employer must include its share of the items of income deduction and credit against the tax of the trust in computing its taxable_income and credits under sec_671 ruling_request sec_419 provides that employer contributions to a welfare_benefit_fund are not deductible under chapter of the code but if they would otherwise be deductible then they are deductible subject_to the limitation of sec_419 under sec_419 for the taxable_year in which paid sec_419 defines welfare_benefit_fund to include any fund that is part of a plan of an employer and through which the employer provides welfare benefits to employees sec_419 defines welfare_benefit as any benefit other than a benefit with respect to which sec_83 applies sec_404 applies determined without regard to sec_404 or sec_404a applies in the present case trust will become irrevocable however the assets of trust are subject_to the claims of employer's creditors if an employer becomes insolvent thus its assets are not irrevocably set_aside apart from the claims of the employer's creditors for the provision of welfare benefits under plan accordingly trust is not a welfare_benefit_fund within the meaning of sec_419 ruling_request sec_83 provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount if any paid for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 states that a transfer of property occurs when a person acquires a beneficial_interest in the property sec_1_83-8 provides generally that sec_83 applies to a transfer to or from a plr-111205-98 nonqualified trust for the benefit of employees independent contractors or their beneficiaries to the extent such a transfer is subject_to sec_402 however sec_83 applies to the transfer only as provided for in sec_402 sec_402 provides that contributions made by an employer to an employees' trust that is not exempt from tax under sec_501 are included in the employee's gross_income in accordance with sec_83 except that the value of the employee's interest in the trust is substituted for the fair_market_value of the property in applying sec_83 in the present case assets are placed in trust to provide benefits under plan to executives and their families trustee has the obligation to hold trust assets for the benefit of employer's general creditors in the event of insolvency the trust agreement provides that executives have no beneficial_interest in or preferred claim on trust assets thus trust assets are not irrevocably set_aside apart from the claims of employer's creditors for the provision of welfare benefits under plan and the executives do not acquire a beneficial_interest in trust accordingly there is no transfer of property to the executives for the purposes of sec_83 and the deposit of assets in trust is not a contribution to a nonexempt employees' trust under sec_402 conclusions accordingly we rule as follows trust will be classified as a_trust under sec_301_7701-4 each employer will be treated as an owner of the trust under sec_677 and sec_1_677_a_-1 under sec_671 each employer must include its share of the trust’s items of income deduction and credit against tax in computing its taxable_income and credits trust is not a welfare_benefit_fund under sec_419 and the deposit of assets in trust is not a transfer of property to the executives or their dependents for purposes of sec_83 or a transfer to a nonexempt employees' trust under sec_402 our conclusions are conditioned on the propositions that i plan is not funded in whole or in part through a cafeteria_plan under sec_125 and ii the assets of trust are not plan assets with respect to plan for purposes of title of erisa plr-111205-98 except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any provision of the code if plan or trust is amended these rulings may not remain in effect these rulings are directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to sec_3 of revproc_98_3 1998_1_irb_100 or its successor these rulings are not applicable to any controlling shareholder of corporation or employer sincerely yours donna m young senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
